                      UNITED STATES DISTRICT COURT
                                                                       FILED
                          DISTRICT OF MONTANA                           JAN 3 12019
                           MISSOULA DIVISION                        c,,~. U.s       .
                                                                     Oistrict   of: 0trict Court
                                                                          MissOU/antan11



UNITED STATES OF AMERICA,                  6: 18-PO-5083-JCL
                                           Ticket Number: F4872637
                   Plaintiff,              36 CFR 261.52(A) BUILDING,
                                           MAINTAINING, ATTENDING OR
vs.                                        USING AFIRE
                                           Location Code: MS
AUSTIN STEVENS,                            Disposition Code: PE

                   Defendant.              JUDGMENT IN A CRIMINAL CASE


      The Defendant, Austin Stevens, was present in court and entered a plea of
guilty to the charge of: 36 CFR 261.52(A) BUILDING, MAINTAINING,
ATTENDING OR USING A FIRE.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $120.00 plus $30.00
Special Assessment for BUILDING, MAINTAINING, ATTENDING OR USING
A FIRE for a total of $150.00. Defendant must pay by check or money order
payable to "U.S. COURTS - CVB" and mailed to CENTRAL VIOLATIONS
BUREAU, P.O. Box 71363, Philadelphia, PA 19176-1363. Defendant may also
pay online at www.cvb.uscourts.gov . The fine shall be paid as follows: $50.00 per
month over a 3 month period beginning February 28, 2019.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the "original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court." Fed. R. Crim. P. 58(g)(2)(c ).
Date of Imposition of Judgment: December 6, 2018.

    I 2k 1q                                         \L.....;.,D . e,     -:/ ___ o.
Date Signed                                         J~C. L            ~~
                                                    United States Magistrate Judge
